The Honorable Fletcher Long, Jr. Prosecuting Attorney First Judicial District 2216 North Washington Street Forrest City, Arkansas 72335
Dear Mr. Long:
This is in response to your request for an opinion on the following question:
  Does Opinion No. 84-140 issued by the Office of the Attorney General on June 28, 1984, contain the correct ballot title for a proposed millage increase, after the enactment of Amendment 72 to the Arkansas Constitution?
Opinion 84-140, a copy of which is enclosed, suggests, in response to a question of how to word the ballot for a proposed increase in a library millage where the rollback provisions of Amendment 59 affect the millage in the county, that the ballot read as follows:
  FOR A ____ MILL TAX IN ADDITION TO THE EXISTING ____ MILL TAX ON REAL AND PERSONAL PROPERTY TO BE USED FOR MAINTENANCE OF A PUBLIC COUNTY LIBRARY OR COUNTY LIBRARY SERVICE OR SYSTEM.
  AGAINST A ____ MILL TAX IN ADDITION TO THE EXISTING ____ MILL TAX ON REAL AND PERSONAL PROPERTY TO BE USED FOR MAINTENANCE OF A PUBLIC COUNTY LIBRARY OR COUNTY LIBRARY SERVICE OR SYSTEM.
Amendment 72 to the Arkansas Constitution amended both Amendments30 and 38 of the Arkansas Constitution regarding the levy of city and county library millages, respectively. I assume your question refers to county library millages, although for our purposes the language of the two amendments is identical. Amendment 38, Section 3, as amended by Amendment 72, now sets out the law regarding the procedure for increasing an existing library millage. It states in pertinent part that "[t]he ballot shall follow, as far as practicable, the form set forth in Section 1 hereof." The "form set forth in Section 1" is as follows:
  FOR a ____ mill tax on real and personal property to be used for maintenance and operation of a public county library or county library service or system.
  AGAINST a ____ mill tax on real and personal property to be used for maintenance and operation of a public county library or county library service or system.
Section 3 of Amendment 38 provides that for an increase in an existing millage, the ballot shall follow the one above, "so far as practicable." In my opinion, the ballot suggested in Opinion 84-140 is appropriate for an increase in an existing library millage because it has the advantage of informing the voter of the amount of the existing millage. It is my opinion, therefore, that the ballot suggested in Opinion 84-140 would be a correct1 ballot for a library millage increase, perhaps with the insertion of the words "and operation" after the words "maintenance" in each paragraph, to more nearly conform to the ballot set out in Section 1 of Amendment 38. Additionally, if the wording of the ballot in this fashion alleviates problems in taking into account the provisions of Amendment 59 in a particular county, then this is an additional benefit.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh
Enclosure
1 You have inquired as to whether the ballot suggested in Opinion 84-140 is "the" correct ballot title for a proposed library millage increase after the adoption of Amendment 72. It is my opinion that there is no one "correct" ballot for such measures. The ballot, should, however, as far as practicable, follow that in Section 1 of Amendment 38.